                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION


KIEV ROBINSON,

          Petitioner,

v.                               Case No:      2:16-cv-48-FtM-29MRM

SECRETARY,   DEPARTMENT   OF
CORRECTIONS    and   FLORIDA
ATTORNEY GENERAL,

          Respondents.


                           OPINION AND ORDER

     Pending   before   the   Court   is    Petitioner   Kiev   Robinson’s

(“Petitioner” or “Robinson”) petition for writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254 on May 18, 2016 (Doc. 14,

“Petition”).     Petitioner is confined within the Florida Department

of Corrections and challenges his September 26, 2008 conviction,

after jury trial, for second degree murder with a firearm entered

by the Twentieth Judicial Circuit Court in Charlotte County,

Florida in case number 06-1203-CF.         (Doc. #14 at 1).

     The Court ordered Respondent, the Secretary of the Florida

Department of Corrections, to show cause why the relief sought in

the Petition should not be granted (Doc. #17).           Respondent filed

a Limited Response (Doc. #19) asserting that the Petition must be
dismissed as time-barred because it was filed beyond the one-year

period of limitations set forth in 28 U.S.C. § 2244(d)(1)(A).           In

reply, Petitioner filed a Limited Response (Doc. #26) and argued

he was entitled to equitable tolling of the limitations period.

Specifically, Petitioner contends that because he did not have

volume 7 of his trial transcripts he was unable to ascertain his

habeas claim that “hinge[s] on the court having instructed the

jury with the manslaughter instruction,” which instruction was

deemed fundamentally flawed in State v. Montgomery, 39 So. 3d 252

(Fla. 2010).    Doc. #26 at 1-2.         Robinson asserts that after

unsuccessful   attempts   to   obtain   the   missing   volume   from   his

attorney and the state court, his aunt purchased the missing volume

for him on July 1, 2011 but claims that he did not receive the

missing volume until “the end of August 2011.”            Doc. #1 at 4.

Petitioner attaches documents to demonstrate his efforts in trying

to obtain the missing volume.     Doc. #1 at 7-23.      Petitioner faults

“appellant counsel’s grave errors, and unprofessional actions” as

the reason why he could not have timely filed his habeas claim at

an earlier date.   Doc. #26 at 5.

     The Court directed Respondent to file a supplemental brief

addressing both Petitioner’s Limited Reply and the timeliness of

Petitioner’s May 18, 2016 Petition under 28 U.S.C. § 2244(d)(1)(D),




                                 - 2 -
and afforded Petitioner an opportunity to file a reply.              See Doc.

#29.       As   directed,   Respondent   filed   a   Supplemental    Brief   on

September 18, 2017 (Doc. #31), to which Petitioner filed a Reply

on May 7, 2018 (Doc. #38).

       Based upon a careful review of the pleadings and record, the

Court finds that the Petition should be dismissed as time-barred.

                            I.   Procedural History

       On September 21, 2006, the State of Florida charged Petitioner

with second degree murder with a firearm in the August 23, 2006

death of Raheem Thomas.          Exh. A1. 1 After a jury trial, Petitioner

was found guilty as charged; and, on September 26, 2008 was

sentenced to thirty (30) years in prison, followed by probation

for life.       Exh. A2.    On June 4, 2010, the Second District Court

of Appeal affirmed Petitioner’s conviction and sentence.             Robinson

v. State, 37 So. 3d 921, 922 (Fla. 2d DCA 2010).          Exh. B4.    Mandate

issued on July 27, 2010.         Exh. B5.

       On April 20, 2012, Petitioner filed his first Rule 3.850

motion for postconviction relief.            Exh. C1.    On April 1, 2013,

after response from the State, (Exh. C2), the postconviction court

summarily denied the motion.         Exh. C4.    Petitioner’s timely filed


       1
       The Court will refer to paper exhibits filed by Respondent
on December 19, 2016 (Doc. #21) and November 3, 2017 (Doc. #33) as
“Exh _.”




                                     - 3 -
a motion for rehearing (Exh. C5), which was denied on April 30,

2013.    Exh. C6.    The state appellate court per curiam affirmed the

denial of Petitioner’s Rule 3.850 motion.               Exh. D2.    After denying

Petitioner’s motion for rehearing (Exh. D4), mandate issued on

August 5, 2014 in case no. 2D13-2575.             Exh. D5.

      While    his   first    Rule    3.850     postconviction     was     pending,

Petitioner filed a petition alleging ineffective assistance of

appellate counsel.       Exh. E1.      The Second District Court of Appeal

denied the petition on August 16, 2012.                Exh. E5.

      Petitioner filed his second Rule 3.850 motion on July 9, 2014

before mandate issued in his first Rule 3.850 motion.                      Exh. F1.

The   motion   alleged      fundamental       error    and    manifest    injustice

stemming from the manslaughter instruction that was subsequently

deemed fundamentally erroneous in State v. Montgomery, 39 So. 3d

252 (Fla. 2010).      Id.    The state responded arguing that the motion

was untimely (Exh. F2) and the postconviction court denied the

motion on the merits.         Exh. F3.         Petitioner sought a rehearing

(Exh. F4).     On October 6, 2014, the postconviction court denied

the   motion   for   rehearing       finding    that    the   second     Rule   3.850

“postconviction motion is untimely.”              Exh. F5 at 3.          Petitioner

appealed the denial of second Rule 3.850 motion.                   Exh. G1.      The

Second    District    Court     of     Appeal    per     curiam    affirmed       the




                                       - 4 -
postconviction    court’s   denial   on   May   15,   2015.    Exh.    G2.

Petitioner filed a timely motion for rehearing (Exh. G3), and after

directing the State to respond (Exh. G4), the Second District Court

of Appeal denied the rehearing on September 25, 2015.               Mandate

issued on November 4, 2015 (case no. 2D14-5342).         Exh. G8.

      Prior to mandate issuing on his second Rule 3.850 motion,

Petitioner filed a Motion to Vacate pursuant to Rule 3.850 on

September   25,     2014,   challenging     Fla.      Stat.   782.04    as

unconstitutional.    Exh. I1.    After response by the State (Exh.

I2), the court denied the motion, warning Petitioner “further

successive or frivolous motions” would result in an order to show

cause why he should not be precluded from further pro se filings

and/or face sanctions, including loss of gain time.           Exh. I4 at

2.   The appellate court affirmed the denial without citation (Exh.

J3) and mandate issued on September 25, 2015 (case no. 2D15-581).

Exh. J6.

      On April 11, 2016, Petitioner filed a Petition for Writ of

Habeas Corpus to Correct a Manifest Injustice, (Exh. K1), which

the Second District Court of Appeal denied without opinion on May

24, 2016.    (Exh. K3).      Petitioner’s motion for rehearing and

clarification were denied on June 28, 2016 (case no. 2D16-1625).

Exh. K2.




                                 - 5 -
      On January 20, 2016, Petitioner initiated this action by

filing a “Clarification to the Magistrate” in the Ocala Division

of this Court.      Doc. #1.      The pleading did not state any claims

for relief.      Instead, Petitioner sought leave to file an untimely

28 U.S.C. § 2254 petition for writ of habeas corpus.                Id.    Because

Petitioner’s underlying criminal conviction occurred in Charlotte

County,    the   case   was    transferred     to   this   Court.         Doc.   #3.

Petitioner was directed to file a habeas petition on the court’s

approved form (Doc. #8).           Petitioner delivered his Petition to

prison officials for mailing on May 18, 2016.              Doc. #14.

                                 II.    Analysis

      A.    A 28 U.S.C. § 2254 federal habeas corpus petition is
            subject to a one-year statute of limitation

      Pursuant to the requirements set forth in 28 U.S.C. § 2244,

as amended by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), a one-year period of limitation applies to the

filing of a habeas petition by a person in custody pursuant to a

state court judgment.         This limitation period runs from the latest

of:

           (A)     the date on which the judgment became final by
                   the conclusion of direct review or the
                   expiration of the time for seeking such
                   review;

           (B)     the date on which the impediment to filing an
                   application created by State action in




                                       - 6 -
                 violation of the Constitution or laws of the
                 United States is removed, if the applicant was
                 prevented from filing by such State action;

           (C)   the date on which the constitutional right
                 asserted was initially recognized by the
                 Supreme Court, if that right has been newly
                 recognized by the Supreme Court and made
                 retroactively   applicable  to   cases   on
                 collateral review; or

           (D)   the date on which the factual predicate of the
                 claim or claims presented could have been
                 discovered through the exercise of due
                 diligence.

28 U.S.C. § 2244(d)(1).

     B.    Petition Filing Date

     The   Clarification   to   Magistrate   did   not   identify   any

substantive constitutional claims or underlying facts in support.

See Doc. #1.     Under federal law, the AEDPA one-year limitation

period continues to run until such time as a petition for writ of

habeas corpus is actually filed, even if a petitioner filed a

motion in connection with his federal petition.           Woodford v.

Garceau, 538 U.S. 202, 208 (2003) (holding that a federal habeas

case commences with the filing of an application for habeas relief,

the equivalent of a complaint, not with the filing of a motion for

appointment of federal habeas counsel); Lookingbill v. Cockrell,

293 F.3d 256, 263 (5th Cir. 2002) ("A habeas petition is pending

only after a petition for a writ of habeas corpus itself is filed.




                                  - 7 -
Thus, the filing of the federal habeas petition--not of a motion

for    appointment      of      counsel–-tolls      limitations.")        (internal

quotation marks, citation and footnote omitted), cert. denied, 537

U.S. 1116 (2003); see also Stafford v. Thompson, 328 F.3d 1302,

1305   (11th    Cir.    2003)    (per   curiam)     (citing    Woodford     for   the

proposition that a case does not become "pending" until the actual

application for habeas corpus relief is filed in federal court);

Isaacs v. Head, 300 F.3d 1232, 1245 (11th Cir. 2002) (finding "the

relevant date for purposes of judging AEDPA's applicability to a

habeas petition is the date on which the actual § 2254 petition

was filed."), cert. denied, 538 U.S. 988 (2003).

       Additionally, because there are no substantive grounds raised

in the Clarification to Magistrate, the Petition filed on May 18,

2016 cannot be construed as an amended petition.                      See Mayle v.

Felix, 545 U.S. 644, 656-57 (2005)(Rule 2(c) of the Rules Governing

Habeas   Corpus     Cases      requires    the    petitioner    to    specify     all

available grounds and facts for each claim raised and where a

petition is amended beyond AEDPA’s one-year time limit the newly

asserted ground for relief must, consistent with Fed. R. Civ. P.

15(c)(2),      relate   back    to   the   claims    asserted    in   the   initial

petition).      Consequently, the Court finds May 18, 2016 instead of

January 20, 2016 as the Petition’s operative filing date.




                                        - 8 -
     C.   Petitioner's federal habeas corpus petition is untimely
          under 28 U.S.C. § 2244(d)(1)(A)

     Robinson timely filed a direct appeal as provided by Florida

Rule of Appellate Procedure 9.140 (providing a defendant in a

criminal case with 30 days to file a notice of appeal). “In

Florida, a state post-conviction motion is pending until the

appropriate appellate court issues the mandate for its order

affirming a state trial court’s denial of the motion.”     Woulard

v. Sec'y, Dep't of Corr., 707 F. App’x 631, 633 (11th Cir. 2017).

Thus, Robinson’s conviction and sentence became final on October

25, 2010, 2 ninety days after mandate by the State court issued

since Robinson did not pursue a writ of certiorari.    Gonzalez v.

Thaler, 565 U.S. 134, 150 (2012)(where petitioner elects not to

seek direct review by the Supreme Court his judgment is not

considered final until the time for seeking such review expires).

     Consequently, the federal limitations period commenced on

October 26, 2010, and expired one year later on October 26, 2011,



     2 Respondent incorrectly calculates the ninety days from the
date the Second District Court of Appeal affirmed Robinsons
conviction and sentence (June 4, 2010) instead of the date Mandate
issued (July 27, 2010). Doc. #19 at 14. Under Florida law, when
a defendant files an appeal, the judgment and sentence become final
when the appellate court issues its mandate-not its decision-on
the direct appeal. See Anton v. State, 976 So. 2d 6, 8 (Fla. 2d
DCA 2008) (citing Ward v. Dugger, 508 So. 2d 778, 779 (Fla. 1st
DCA 1987)).




                              - 9 -
absent tolling.    San Martin v. McNeil, 633 F.3d 1257, 1266 (11th

Cir. 2011) (applying Fed. R. Civ. P. 6(a)(1) in computing AEDPA’s

one-year limitation period to begin to run from the day after the

day of the event that triggers the period); Downs v. McNeil, 520

F.3d 1311, 1318 (11th Cir. 2008) (AEDPA's one year “limitations

period should be calculated according to the ‘anniversary method,’

under which the limitations period expires on the anniversary of

the date it began to run.”) (citing Ferreira v. Sec’y Dep’t of

Corr., 494 F.3d 1286, 1289 n.1 (11th Cir. 2007)).

     The one-year AEDPA clock is “tolled during times in which a

‘properly filed’ application for state post-conviction relief is

‘pending.’”    Green v. Sec’y, Dep’t of Corr., 877 F.3d 1244, 1247

(11th   Cir.   2017)(citations   omitted);   see   also   28   U.S.C.   §

2244(d)(2)(“The time during which a properly filed application for

State post-conviction or other collateral review with respect to

the pertinent judgment or claim is pending shall not be counted

toward any period of limitation under this subsection.”).

     Here, Petitioner filed his first postconviction motion, a

Rule 3.850 motion, on April 20, 2012.        However, by that time,

Petitioner's AEDPA period had lapsed, and the Rule 3.850 motion

does not operate to retroactively toll the statute of limitations.

See Tinker v. Moore, 255 F.3d 1331, 1333 (11th Cir. 2001) (a state




                                 - 10 -
court petition that is filed following the expiration of the

federal limitations cannot toll the limitations period because

there is no remaining period to be tolled); Hutchinson v. Florida,

677 F.3d 1097, 1098 (11th Cir. 2012)(for section 2244(d)(2) tolling

to apply the petitioner must file the collateral motion before the

one-year period has run).        Because Petitioner is not entitled to

statutory tolling, the instant Petition was filed 1527 days (4

years, 2 months, and 5 days) after the federal limitations period

had expired.

     D.     Petitioner cannot show a State impediment to warrant
            application   of the   trigger under   28  U.S.C.  §
            2244(d)(1)(B)

     As noted supra, Petitioner concedes that his Petition was

filed after the expiration of the federal limitations but argues

that the statutory trigger set forth in §§ 2244(d)(1)(B) should

apply due to appellate counsel’s failure to provide him with the

full transcript which was necessary for him to raise his habeas

claims.   Doc. #26 at 3.

     To     delay    the   running    of   the   statute   of    limitations,

2244(d)(1)(B) requires state action that both “violat[ed] ... the

Constitution or laws of the United States” and “prevented [the

prisoner]     from    filing”   his    federal   petition.      28   U.S.C.   §

2244(d)(1)(B).       Robinson contends because counsel was appointed




                                      - 11 -
by the state he is “a state agent.”             Doc. #26 at 3.      He then

reasons that counsel’s failure to provide him with a complete copy

of the trial transcript that included the jury instructions is

evidence of “state action” that impeded his ability to timely file

his habeas.   Doc. #26 at 3.

     Even if counsel was appointed by the State, acts performed by

counsel are not the type of State impediment envisioned by §

2244(d)(1)(B).     The Eleventh Circuit has held that “incompetent”

performance   by   appointed   counsel    “is   not   the   type   of   State

impediment envisioned in § 2244(d)(1)(B).”            Lawrence v. Florida,

421 F.3d 1221, 1226 (11th Cir. 2005), aff’d 549 U.S. 327 (2007).

See also, Gordon v. Secretary, Dep’t of Corr., 479 F.3d 1299, 1301

(11th Cir.2007) (reaffirming that “the failure of ... court-

appointed counsel to file more promptly [for state post-conviction

relief does not qualify as] an impediment to filing created by

State action, within the meaning of § 2244(d)(1)(B).”); see also

Johnson v. Fla. Dep't of Corr., 513 F.3d 1328, 1331–32 (11th Cir.

2008).    Consequently, because counsel’s alleged failure in not

providing Petitioner with volume 7 of his trial transcript does

not constitute “state action,” the statutory trigger set forth in

§ 2244(d)(1)(B) does not apply to the Petition.

     E.    Petitioner's federal habeas corpus petition is untimely
           under 28 U.S.C. § 2244(d)(1)(D)




                                 - 12 -
     The   Court     afforded   the    parties    an   opportunity   to   file

supplemental briefing based upon Robinson’s argument that he was

unable to ascertain his habeas claim that “hinge[s] on the court

having instructed the jury with the manslaughter instruction,”

because    he    lacked   the   trial    transcript     which   contain    the

instruction subsequently deemed fundamentally flawed in State v.

Montgomery, 39 So. 3d 252 (Fla. 2010).           Doc. #26 at 1-2.    Robinson

avers that he did not receive the necessary missing volume until

the end of August 2011. Doc. #1 at 4.            Respondent attempted, but

was unable, to obtain Robinson’s prison mail log from August 2011.

Exh. L.    Consequently, the Court will afford Robinson the benefit

of August 31, 2011 as the date that he received the missing trial

volume for purposes of determining whether his Petition is timely

filed under § 2244(d)(1)(D).

     As set forth in the Procedural History above, Petitioner filed

his first Rule 3.850 motion on April 20, 2012 (Exh. C1), thus

permitting 233 days of AEDPA’s limitations period to elapse.

Petitioner’s Rule 3.850 motion remained pending until mandate

issued on August 5, 2014.             Exh. D5.     Before mandate issued,

Petitioner filed a second Rule 3.850 motion (case no. 2D14-5342).

Exh. F1.        As noted supra, although initially addressed on the

merits, Petitioner’s second Rule 3.850 motion was deemed untimely




                                   - 13 -
filed by the post-conviction court in its October 6, 2014 Order

denying Petitioner’s motion for rehearing, the denial of which was

silently affirmed on appeal.         Exhs. F5, G2.      Prior to mandate

issuing on November 4, 2015 in case no. 2D14-5342, Petitioner filed

a third Rule 3.850 motion titled “Motion to Vacate” challenging

Fla. Stat. 782.04 as unconstitutional on September 25, 2014 (case

number 2D15-581) (Exh. I1), the denial of which was affirmed (Exh.

J3).    Mandate issued in case no. 2D15-581 on September 25, 2015

(Exh. J6).

       Respondent argues Petitioner’s second Rule 3.850 motion was

not properly filed because, although the state post-conviction

court   initially   denied   the   motion   on   the   merits,   the   post-

conviction court in its denial of Petitioner’s motion for rehearing

expressly found the post-conviction motion “untimely” and such

ruling was affirmed by the appellate court.              Doc. #31 at 10.

Likewise, Respondent argues that Petitioner’s third Rule 3.850

motion, filed after the second Rule 3.850 motion and denied with

the cautionary language that any “further successive or frivolous

motion” would result in a show cause order, must also be deemed

not properly filed for AEDPA purposes.           Id. at 11.      The Court

agrees.   Under Florida law, a Rule 3.850 motion must be filed with

two years from the date the conviction becomes final under Florida




                                   - 14 -
law,   with    certain    exceptions.        Fla.     R.   Crim.    P.   3.850(b).

Petitioner’s conviction became final on July 27, 2010, when mandate

issued   on    his   direct   appeal.       Even    affording      Petitioner   the

benefit of the August 31, 2011 trigger for purposes of Rule 3.850,

his second Rule 3.80 motion was not filed until July 9, 2014, past

Rule 3.850’s two-year statute of limitations.                   Binding federal

precedent holds that “consideration of the merits cannot alone

convert a motion for post-conviction relief that no one disputes

is time-barred under state law into a properly filed motion for

tolling purposes under AEDPA.”             Gorby v. McNeil, 530 F.3d 1363,

1367 (11th Cir. 2008) (citing Evans v. Chavis, 546 U.S. 189 (2006);

Sweet v. Sec’y, Dep’t of Corr., 467 F.3d 1311, 1318 (2006); Carey

v. Stafford, 536 U.S. 214, 217-18 (2002)).             Moreover, when a state

court expressly finds a motion is untimely under state law, “that

is the end of the matter regardless of whether it also addressed

the merits of the claim, or whether its timeliness ruling was

‘entangled’ with the merits.”            Carey, id.

       Consequently, the AEDPA limitations period continued to run

for another 611 days after mandate issued on Petitioner’s first

Rule   3.850    motion    (August   5,    2014)    until   Petitioner     filed   a

Petition for Writ of Habeas Corpus to Correct a Manifest Injustice

on April 6, 2016.        Notably, Petitioner filed the instant Petition




                                    - 15 -
on May 16, 2016, while his state Petition remained pending causing

no further time to elapse under AEDPA.             Thus, a total of 844 days

had run on the AEDPA clock, making the instant Petition untimely

by 479 days.

     Petitioner does not argue that either the second of third

Rule 3.850 motions were properly filed for AEDPA purposes.                 Even

assuming arguendo that both motions were properly filed to stop

the AEDPA clock (not conceded), the Petition still would be time-

barred.    The dates during which the third Rule 3.850 motion was

pending (September 25, 2014 to September 29, 2015) are subsumed

with the period that the second Rule 3.850 was pending (July 9,

2014 to November 4, 2015).            Thus, the AEDPA clock restarted on

November 5, 2015, and would have ran for an additional 154 days

until   April    6,   2016,   when    Petitioner    filed   his   state   Habeas

effectively stopping the AEDPA clock.            Even giving Petitioner the

benefit of tolling for these two post-convictions motions, 387

days of untolled time elapsed making the Petition late by 22 days.

     Based upon the above, the Court finds that even affording

Petitioner the benefit of § 2244(d)(1)(D) and permitting for the

sake of argument the tolling of the second and third Rule 3.850

motions,   the    Petition    is     untimely   filed   beyond    the   one-year




                                      - 16 -
limitation period set forth in AEDPA and must be dismissed.      28

U.S.C. § 2244(d)(1).

                III. Certificate of Appealability

     A prisoner seeking a writ of habeas corpus has no absolute

entitlement to appeal a district court's denial of his petition.

28 U.S.C. § 2253(c)(1).   Rather, a district court must first issue

a certificate of appealability (COA).    “A [COA] may issue . . .

only if the applicant has made a substantial showing of the denial

of a constitutional right.”   28 U.S.C. § 2253(c)(2).   To make such

a showing, a petitioner must demonstrate that “reasonable jurists

would find the district court's assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or

that “the issues presented were adequate to deserve encouragement

to proceed further,”   Miller–El v. Cockrell, 537 U.S. 322, 335–36

(2003) (citations omitted).   Petitioner has not made the requisite

showing in these circumstances and is not entitled to a certificate

of appealability.

     Accordingly, it is hereby

     ORDERED:

     1.   The Petition (Doc. #14) is DISMISSED WITH PREJUDICE as

time-barred.




                              - 17 -
     2.   Petitioner is DENIED a Certificate of Appealability.

     3.   The Clerk of the Court is directed to enter judgment

accordingly, terminate any pending motions, and close this case.

     DONE and ORDERED at Fort Myers, Florida, this    29th       day

of March, 2019.




SA: FTMP-1
Copies:
Counsel of Record




                             - 18 -
